EMPLOYMENT AGREEMENT


AGREEMENT made as of June 6, 2011 between Revolutions Medical Corporation, a
Nevada corporation with offices at 670 Marina Drive, 3rd floor, Charleston, SC
29492 (hereinafter called the “Company”), and Burt Hodges, residing at 206 Ferry
St, Mt. Pleasant, SC 29464 (hereinafter referred to as the “Executive”).


WITNESSETH:


WHEREAS, the Company is engaged in the medical devices industry including the
design, manufacturing and marketing of its RevVac Safety Syringe, Rev Color ,
Rev 3D and Rev Display products; and


WHEREAS, the Company’s Board of Directors (the “Board” or the “Board of
Directors”) believes that the Executive possesses the skills and abilities
necessary for the Company to meet its current and future objectives; and 
 
WHEREAS, the Executive desires to provide such services to the Company in such
capacities, on and subject to the terms and conditions hereof;


NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1. 
EMPLOYMENT



 Subject to all of the terms and conditions hereof, the Company does hereby
employ the Executive and the Executive does hereby accept such employment.


2. 
TERM



The term of this Agreement shall commence on the date hereof and shall continue
until June 1, 2014 (the “Term”), unless sooner terminated as herein provided
including termination under any of the subsections described in Section 7.
 
3. 
COMPENSATION



(a) Base Salary.  The Company agrees to pay the Executive during the Term hereof
a salary at the annual rate of: (1) One Hundred Sixty Five Thousand Dollars
($165,000).  The Company shall make all salary payments in equal bi-weekly
installments in arrears.  Unless otherwise determined by the Board, Executive’s
Base Salary at the commencement of the second and each subsequent year shall be
adjusted to provide for all cost of living increases based upon the percentage
increase (if any) in the Consumer Price Index for All Urban Consumers (1967=100;
All Cities), prepared by the United States Bureau of Labor Statistics, or any
successor thereto, over said Index in effect at the commencement of the
preceding calendar year.  All salary, bonus, or other compensation payable to
the Executive shall be subject to the customary withholding, FICA, medical and
other tax and other employment taxes and deductions as required by federal,
state and local law with respect to compensation paid by an employer to an
employee.
 
 

Page 1
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


(b)   Options.  The Company hereby confirms the grant as of June 1, 2011  to the
Executive of options to purchase five hundred thousand (500,000) shares of its
common stock under and pursuant to the Company’s 2007 Stock Option Plan (the
“2007 Plan”) previously registered on Form S-8 under the Securities Act of 1933,
as amended (the “Securities Act”).   The exercise price of the options shall be
Fifty Cents ($.50) per share of Common Stock for a period of three years. The
Executive acknowledges that the Company has delivered a copy of the 2007 Plan to
him.


(c)      Bonus. Bonuses to all of the Company’s employees are determined by the
Board of Directors at the end of every fiscal year, and will depend upon the
progress and profitably of the Company.  The Company does not guarantee
Executive the payment of any bonuses.


4. 
DUTIES



The Executive is hereby employed as Chief Financial Officer of the Company and
shall perform the following services in connection with the general business of
the Company:


(a)           Duties as Chief Financial Officer.  In his capacity as Chief
Financial Officer the Executive shall be responsible to lead and manage all of
the operations of the Company that are related to finance and capital markets,
including, but not limited to, providing expertise in making financial plan and
strategy, and working with the Company’s U.S. legal counsel and auditors to
implement, monitor and oversee the Company’s compliance with the requirements of
the Sarbanes-Oxley Act, Securities Act of the 1933, Exchange Act of the 1934,
and the listing rules of the OTC Markets and to advise the Board of the
Directors with respect to the Company’s internal controls and procedures,
including disclosure controls and procedures.


(b)           Compliance.   The Executive hereby agrees to observe and comply
with such reasonable rules and regulations of the Company as may be duly adopted
from time to time by the Board of Directors and otherwise to carry out and
perform those orders, directions and policies stated to him from time to time by
the Board of Directors, either as specified in the minutes of the proceedings of
the Board of Directors of the Company or otherwise in writing that are
reasonably necessary and appropriate to carry out his duties hereunder. Such
orders, directions and policies shall be legal and shall be consistent with the
Executive's position as Chief Financial Officer.


5. 
EXTENT OF SERVICES



The Executive agrees to serve the Company faithfully and to the best of his
ability and shall devote his full time, attention and energies to the business
of the Company during customary business hours. The Executive agrees to carry
out his duties in a competent and professional manner and to at all times
promote the best interests of the Company. The Executive shall not, during the
term of his employment hereunder, engage in any other business, whether or not
pursued for profit.  Nothing contained herein shall be construed as preventing
the Executive from investing in any other business or entity which is not in
competition with the business of the Company.  Nothing contained herein shall be
construed as preventing the Executive from engaging in (1) personal business
affairs and other personal matters, (2) serving on civic or charitable boards or
committees, or (3) serving on the board of directors of companies that do not
compete directly or indirectly with the Company, provided however, that none of
such activities materially interferes with the performance of his duties under
this Agreement.
 
 

Page 2
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


6. 
BENEFITS AND EXPENSES



During the term of this agreement Executive shall be entitled to, and the
Company shall provide, the following benefits in addition to those specified in
Section 3:


(a)           Vacation.  The Executive shall be entitled to three (3) weeks
vacation in each twelve (12) month period during the Term. Vacation may be taken
at such time(s) as Executive may determine provided that such vacation does not
interfere with the Company's business operations. The Executive must use his
vacation in any event by May 31 of the year next following the year in which the
vacation accrues or such vacation time shall expire.  The Executive shall not be
entitled to compensation for unused vacation except that, upon termination of
his employment, the Company shall pay to the Executive for all of his accrued,
unexpired vacation time.


(b)   Expense Reimbursement.  The Company shall reimburse the Executive upon
submission of vouchers for his out-of-pocket expenses for travel, entertainment,
meals and the like reasonably incurred by him pursuant to his employment
hereunder in accordance with the general policy of the Company as adopted by its
Board of Directors from time to time.


(c)           Health Insurance.  The Company shall provide the Executive with
health insurance in the coverage consistent with those provided to other key
executives of the Company as determined by the Board of Directors from time to
time.


(d)      Disability.  If the Company maintains disability insurance, then the
Company shall provide a disability policy for the Executive comparable to the
policies in force for other similar executives in the Company. If the Company
does not maintain a disability policy, then the Executive may obtain such a
policy in amounts equal to his salary and be reimbursed by the Company for all
premium payments thereunder.


(e)     Other Benefits. The Company shall provide to the Executive other
benefits as reasonably determined by the Board from time to time.
 
 

Page 3
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


7.
TERMINATION; DISABILITY; RESIGNATION; TERMINATION WITHOUT CAUSE



(a)           Termination for Cause.  The Company shall have the right to
terminate the Executive's employment hereunder:


(1)           For cause upon ten (10) business days' prior written notice to
Executive.  Upon such termination, Executive shall have no further duties or
obligations under this Agreement (except as provided in Section 8) and the
obligations of the Company to Executive shall be as set forth below.  For
purposes of this Agreement, “cause” shall mean:


(A)   Executive’s conviction of a felony under federal or state law;


(B)   Executive’s failure to perform (other than as a result of Executive's
being Disabled), in any material respect, any of his duties or obligations under
or in accordance with this Agreement and either (i) the Executive fails to cure
such failure within ten (10) business days following receipt of notice from the
Company, or (ii) if such failure by its nature cannot be cured within  such ten
business day period, the Executive fails to commence to cure such failure within
such ten business day period and proceed to cure such failure within thirty (30)
days thereafter.


(C)   Executive commits any dishonest, malicious or grossly negligent act which
is materially detrimental to the business or reputation of the Company, or the
Company’s business relationships, provided, however, that in such event the
Company shall give the Executive written notice specifying in reasonable detail
the reason for the termination.


 Notwithstanding the foregoing, the Executive may, within ten (10) business days
following delivery of the notice of termination referred to in the preceding
paragraph, by written notice to the Board of Directors, cause the matter of the
termination of his employment by the Company to be discussed at the next
regularly scheduled meeting of the Board of Directors or at a special meeting of
the Board of Directors requested by a majority of the members of the Board of
Directors who are not employees of the Company or any of its subsidiaries.  The
Executive shall be entitled to be present and to be represented by counsel at
such meeting which shall be conducted according to a procedure deemed equitable
by a majority of the directors present.  If, at such meeting, it shall be
determined that the employment of the Executive had been terminated without
proper cause, the provisions of this Agreement shall be reinstated with the same
force and effect as if the notice of termination had not been given; and the
Executive shall be entitled to receive the compensation and other benefits
provided herein for the period from the date of the delivery of the notice of
termination through the date of such reinstatement.


In the event, the Company terminates the Executive's employment for cause, then
the Executive shall be entitled to receive through the date of
termination:  (1)  his base salary as defined in Section 3(a) hereof; (2) the
benefits provided in Section 6 hereof including all accrued but unpaid vacation;
and (3) the right to exercise options to purchase shares of the common stock of
the Company that have vested under this Agreement and in accordance with the
2007 Plan through the date of termination.
 
 

Page 4
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


 In the event that Executive’s employment is terminated by the Company without
cause including but not limited to an involuntary change in position or
termination of the Executive as a result of a material breach of this Agreement
by the Company (any of the foregoing, an “Involuntary Termination”), Executive
shall receive from the Company, through the effective date of the Involuntary
Termination:  (1)  his base salary as defined in Section 3(a) hereof; (2) the
benefits provided in Section 6 hereof including all accrued but unpaid vacation;
(3) the right to exercise options to purchase shares of the common stock of the
Company that have vested under this Agreement and in accordance with the 2007
Plan through the date of the Involuntary Termination; and (4) an additional two
weeks’ pay of the Executive’s then current Base Salary.


(c)           Disability.  The Company shall have the right to terminate the
Executive's employment hereunder:


(1)           By reason of the Executive's becoming Disabled for an aggregate
period of ninety (90) days in any consecutive three hundred sixty (360) day
period (the “Disability Period”).


(A)   “Disabled” as used in this Agreement means that, by reason of physical or
mental incapacity, Executive shall fail or be unable to substantially perform
the customary duties of his employment.


(B)   If the existence of a disability is in dispute, it shall be resolved by
two physicians, one appointed by Executive and one appointed by the Board of
Directors of the Company.  If the two physicians so selected cannot agree as to
whether or not Executive is Disabled as defined in subsection (A) above, the two
physicians so selected shall designate a third physician and a majority of the
three physicians so selected shall determine whether or not Executive is
Disabled.


(C)   In the event Executive is Disabled, during the period of such disability
he shall continue to receive his base compensation in the amount set forth in
Section 3(a) hereof, which base compensation shall be reduced by the amount of
all disability benefits he actually receives under any disability insurance
program in place with the Company until the first to occur of (1) the cessation
of the Disability or (2) the termination of this Agreement by the Company at any
time after the Disability Period.  During the period of Disability and prior to
termination, the Executive shall continue to receive the benefits provided in
Section 6 hereof and shall have the right to exercise options to purchase shares
of the Company’s common stock in accordance with the 2007 Plan.


(D)   For the purposes of this Section 7(b), any amounts to be paid to Executive
by the Company pursuant to subsection (C) above, shall not be reduced by any
disability income insurance proceeds received by him under any disability
insurance policies owned or paid for by the Executive.
 
 

Page 5
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


(E)    If the Executive is terminated at the end of the Disability Period, then
the Executive shall receive through the date of termination: (1) his base salary
as defined in Section 3(a) hereof; (2) the benefits provided in Section 6 hereof
including all accrued but unpaid vacation; (3) the right to exercise options to
purchase shares of common stock of the Company that have vested under this
Agreement in accordance with the 2007 Plan through the date of termination; and
(4) an additional two weeks’ pay of the Executive’s then current Base Salary.


(d)           Death.  The Company's employment of the Executive shall terminate
upon his death and all payments and benefits shall cease upon such date
provided, however, that under this Agreement the estate of such Executive shall
be entitled to receive through the date of termination (1) his base salary as
defined in Section 3(a) hereof, (2) the benefits provided in Section 6 hereof
including all accrued but unpaid vacation; (3) the right to exercise options to
purchase shares of  common stock of the Company that have vested under this
Agreement and in accordance with the 2007 Plan; and (4) an additional two weeks’
pay of the Executive’s then current Base Salary.


(e)           Termination by the Executive.


The Executive may elect, by written notice to the Company, such notice to be
effective immediately upon receipt by the Company, to terminate his employment
hereunder if:


(1)   The Company sells all or substantially all of its assets;


(2)   The Company merges or consolidates with another business entity in a
transaction immediately following which the holders of all of the outstanding
shares of the voting capital stock of the Company own less than a majority of
the outstanding shares of the voting capital stock of the resulting entity
(whether or not the resulting entity is the Company); provided, however, that
the Executive shall not be permitted to terminate his employment under this
subsection unless he notifies the Company in writing that he does not approve of
the directors selected to serve on the Board after the merger or similar
transaction described herein;


(3)   More than fifty (50%) percent of the outstanding shares of the voting
capital stock of the Company are acquired by a person or group (as such terms
are used in Section 13(d) of the Securities Exchange Act of 1934, as amended),
which person or group includes neither the Executive nor the holders of the
majority of the outstanding shares of the voting capital stock of the Company on
the date hereof; provided, however, that the Executive shall not be permitted to
terminate his employment under this subsection unless he notifies the Company in
writing that he does not approve of the directors selected to serve on the Board
after the merger or similar transaction described herein;
 
 

Page 6
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


(4)   The Company assigns to the Executive duties which would require him, as a
practical matter, to relocate outside the greater Charleston metropolitan area
or assigns him duties that are not commensurate with his position as the Chief
Financial Officer of the Company;


(5)     The Company defaults in making any of the payments required under this
Agreement and said default continues for a thirty (30) day period after the
Executive has given the Company written notice of the payment default.


 If the Executive elects to terminate his employment hereunder pursuant to this
Section 7(e), then (1) the Company shall continue to pay to the Executive his
salary as provided in Section 3(a) hereof through the end of the Term; (2) the
Company shall continue to provide to the Executive the benefits provided in
Section 6 hereof through the end of the Term; (3) all of the options granted to
the Executive hereunder to purchase shares of the common stock of the Company
shall vest immediately and the term of the option shall continue for the period
specified in the option had the employment of the Executive not been so
terminated; and (4) the Company shall provide Executive an additional two weeks’
pay of the Executive’s then current Base Salary.


(f)           Resignation.  If the Executive voluntarily resigns during the term
of this Agreement other than pursuant to Section 7(e) hereof, then all payments
and benefits shall cease on the effective date of resignation, provided that
under this Agreement the Executive shall be entitled to receive through the date
of such resignation: (1) his base salary as defined in Section 3(a) hereof, (2)
the benefits provided in Section 6 hereof including all accrued but unpaid
vacation; (3) the right to exercise options to purchase shares of common stock
of the Company that have vested under this Agreement and in accordance with the
2007 Plan through the date of resignation; and (4) an additional two weeks’ pay
of the Executive’s then current Base Salary.


(g)           Mitigation. In the event of the termination of this Agreement by
the Executive as a result of a material breach by the Company of any of its
obligations hereunder, or in the event of the termination of the Executive’s
employment by the Company in breach of this Agreement, the Executive shall not
be required to seek other employment in order to mitigate his damages hereunder.



 
8. 
CONFIDENTIALITY; RESTRICTIVE COVENANTS; NON COMPETITION



(a)           Non-Disclosure of Information.  (1) The Executive recognizes and
acknowledges that by virtue of his position as a key executive, he will have
access to the lists of the Company's referral sources, suppliers, advertisers
and customers, financial records and business procedures, sales force and
personnel, programs, software, selling practices, plans, special methods and
processes for electronic data processing, special techniques for testing
commercial and sales materials and products, custom research services in product
development, marketing strategy, product manufacturing techniques and formulas,
and other unique business information and records (collectively “Proprietary
Information”), as same may exist from time to time, and that they are valuable,
special and unique assets of the Company's business. The Executive also may
develop on behalf of the Company a personal acquaintance with the present and
potential future clients and customers of the Company, and the Executive’s
acquaintance may constitute the Company’s sole contact with such clients and
customers.
 
 

Page 7
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


(a)(2) The Executive will not during the Term of his employment, and at any time
following the end of the Term of or earlier termination of this Agreement
regardless of the reason therefor, disclose trade secrets or other confidential
information about the Company, including but not limited to Proprietary
Information, to any person, firm, corporation, association or other entity for
any reason or any purpose whatsoever or utilize such Proprietary Information for
his own benefit or the benefit of any third party; provided, however, that
nothing contained herein shall prohibit the Executive from using his personal
acquaintance with any clients or customers of the Company at any time in a
manner that is not inconsistent with their remaining as clients or customers of
the Company.


(a)(3) All equipment, records, files, memoranda, computer print-outs and data,
reports, correspondence and the like, relating to the business of the Company
which Executive shall use or prepare or come into contact with shall remain the
sole property of the Company.  The Executive shall immediately turn over to the
Company all such material in Executive's possession, custody or control at such
time as this Agreement is terminated.


(a)(4) “Proprietary Information” shall not include information that was a matter
of public knowledge on the date of this Agreement or subsequently becomes public
knowledge other than as a result of having been revealed, disclosed or
disseminated by Executive, directly or indirectly, in violation of this
Agreement.


(b)           Non-Solicitation.  The  Executive covenants and agrees that during
the term of his employment, and for a two (2) year period immediately following
the end of the Term of or earlier termination of this Agreement, regardless of
the reason therefor, the Executive shall not solicit, induce, aid or suggest to:
(1) any employee to leave such employ, (2) any contractor, consultant or other
service provider to terminate such relationship, or (3) any customer, agency,
vendor, or supplier of the Company to cease doing business with the Company.


(c)           Non-Competition.  For purposes of this Section 8 (c) the parties
agree that the “business of the Company” shall be defined to include the
development, manufacture, packaging, advertising, marketing, distribution and
sale of safety syringes and MRI software.


The  Executive covenants and agrees that during the Term Executive shall not
engage in any activity or render service in any capacity, directly or
indirectly, (whether as principal, director, officer, investor, employee,
consultant or otherwise) for or on behalf of any person or persons or entity in
the United States or anywhere else in the world if such activity or service (1)
directly or indirectly involves or relates to any business which is in
competition with the business of the Company or (2) other business acquired or
begun by the Company during the period of the Executive’s employment hereunder
but in the latter event only if the Executive was directly involved in the
operation of such other business. It is understood and agreed that nothing
herein contained shall prevent the Executive from engaging in discussions
concerning business arrangements to become effective upon the expiration of the
term of this covenant not to compete.
 
 

Page 8
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


(d)           Enforcement.  In view of the foregoing, the Executive acknowledges
and agrees that it is reasonable and necessary for the protection of the good
will, business, trade secrets, confidential information and Proprietary
Information of the Company that he makes the covenants in this Section 8 and
that the Company will suffer irreparable injury if the Executive engages in the
conduct prohibited by Section 8 (a), (b) or (c) of this Agreement. The Executive
agrees that upon a breach, threatened breach or violation by him of any of the
foregoing provisions of this Section 8, the Company, in addition to all other
remedies it may have including an action at law for damages, shall be entitled
as a matter of right to injunctive relief, specific performance or any other
form of equitable relief in any court of competent jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, to enjoin and restrain the
Executive and each and every other person, partnership, association, corporation
or organization acting in concert with the Executive, from the continuance of
any action constituting such breach. The Company shall also be entitled to
recover from the Executive all of its reasonable costs incurred in the
enforcement of this Section 8 including its reasonable legal fees. The Executive
acknowledges that the terms of Section 8(a), (b) and (c) are reasonable and
enforceable and that, should there be a violation or attempted or threatened
violation by the Executive of any of the provisions contained in these
subsections, the Company shall be entitled to relief by way of injunction,
specific performance or other form of equitable relief.  In the event that any
of the foregoing covenants in Sections 8 (a), (b) or (c) shall be deemed by any
court of competent jurisdiction, in any proceedings in which the Company shall
be a party, to be unenforceable because of its duration, scope, or area, it
shall be deemed to be and shall be amended to conform to the scope, period of
time and geographical area which would permit it to be enforced.


(e)           Independent Covenants.   The Company and the Executive agree that
the covenants contained in this Section 8 shall each be construed as a separate
agreement independent of any of the other terms and conditions of this
Agreement, and the existence of any claim by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense by the Executive to the Company’s enforcement of any of the covenants of
this Section 8.


(f) Exclusion from Arbitration.  The terms and conditions of this Section 8
including the enforcement thereof by the Company are specifically excluded from
the arbitration of all other matters under this Agreement as provided in Section
13 hereof.



 
9.
DISCLOSURE AND ASSIGNMENT OF RIGHTS.



(a) Disclosure.  The Executive agrees that he will promptly assign to the
Company or its nominee(s) all right, title and interest of the Executive in and
to any and all ideas, inventions, discoveries, secret processes, and methods and
improvements, together with any and all patents or other forms of intellectual
property protection that may be obtainable in connection therewith or that may
be issued thereon, such as trademarks, service marks and copyrights, in the
United States and in all foreign countries, which the Executive may invent,
develop, or improve or cause to be invented developed or improved, on behalf of
the Company while engaged in Company related decisions, during the Term or
within six (6) months after the Term or earlier termination of this Agreement,
which are or were related to the scope of the Company’s business or any work
carried on by the Company or to any problems and projects specifically assigned
to the Executive. All works and writings which relate to the Company’s business
are works for hire under the Copyright Act, and any and all copyrights therefor
shall be placed in the name of and inure to the benefit of the Company.
 
 

Page 9
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


(b) Assignment of Interest.  The Executive agrees to disclose immediately to
duly authorized representatives of the Company any ideas, inventions,
discoveries, processes, methods and improvements covered by the terms of this
Section 9 and to execute, at the Company’s expense, all documents reasonably
required in connection with the Company’s application for appropriate protection
and registration under the federal and foreign patent, trademark, and copyright
law and the assignment thereof to the Company’s nominee (s). The Executive
hereby appoints the Company’s Chairman as true and lawful attorney in fact with
full powers of substitution and delegation to execute acknowledge and deliver
any such instruments and assignments, which the Executive shall fail or refuse
to execute or deliver.


10. 
INDEMNIFICATION.



The Company shall indemnify the Executive to the maximum extent permitted under
the Nevada Revised Statutes, or any successor thereto, and shall promptly
advance any expenses incurred by the Executive prior to the final disposition of
the proceeding to which such indemnity relates upon receipt from the Executive
of a written undertaking to repay the amount so advanced if it shall be
determined ultimately that the Executive is not entitled to indemnity under the
standards set forth in the Nevada Revised Statutes or its successor.  The
Employer shall use commercially reasonable efforts to obtain and maintain
throughout the Term of the employment of the Executive hereunder directors’ and
officers’ liability insurance for the benefit of the Executive.  The
indemnification obligations of the Company under this Section 10 shall survive
the termination of the Term or of this Agreement for any reason whatsoever
unless the Agreement is terminated for cause.


11. 
NOTICES.



(a)           Any and all notices or other communications given under this
Agreement shall be in writing and shall be deemed to have been duly given on (1)
the date of delivery, if delivered in person to the addressee, (2) the next
business day if sent by overnight courier, or (3) three (3) days after mailing,
if mailed within the continental United States, postage prepaid, by certified or
registered mail, return receipt requested, to the party entitled to receive
same, at his or its address set forth below:
 
 

Page 10
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


If to the Company:


Revolutions Medical Corporation
670 Marina Drive, 3rd floor
Charleston, SC 29492
Attention: Rondald L. Wheet
Fax No.: (843) 971-6917


With a copy to (which shall not constitute notice):


Lucosky Brookman LLP
33 Wood Avenue South, 6th floor
Iselin, NJ 08830
Attn: Joseph M. Lucosky, Esq.
Fax No.: (732) 395-4401


If to the Executive:


Burt Hodges
206 Ferry St
Mt. Pleasant, SC 29464


(b)           The parties may designate by notice to each other any new address
for the purposes of this Agreement as provided in this Section 11.


12. 
MISCELLANEOUS PROVISIONS



(a)       Applicable Law.  This document shall, in all respects, be governed by
the laws of the State of South Carolina excluding any conflicts of law
provisions.  The parties acknowledge that substantially all of the negotiations
relating to this Agreement were conducted in, and that this Agreement has been
executed by both parties in State of South Carolina.  .
 
(b) Survival.  The parties agree that the covenants contained in Section 3
hereof shall survive any termination of employment by the Executive and any
termination of this Agreement.  In addition, the parties agree that any
compensation or right which shall have accrued to the Executive as of the date
of any termination of employment or termination hereof shall survive any such
termination and shall be paid when due to the extent accrued on the date of such
termination.
 
(c) Assignability.  All of the terms and provisions contained herein shall inure
to the benefit of and shall be binding upon the parties and their respective
heirs, personal representatives, successors and assigns.  The obligations of the
Executive may not be delegated, except as set forth herein, however, and the
Executive may not, without the Company’s written consent thereto, assign,
transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any interest therein.  Any such attempted delegation or disposition
shall be null and void and without effect.  The Company and the Executive agree
that this Agreement and all of the Company’s rights and obligations hereunder
may be assigned or transferred by the Company to and may be assumed by and
become binding upon and may inure to the benefit of any affiliate of or
successor to the Company.  The term “successor” shall mean, with respect to the
Company or any of its subsidiaries, and any other corporation or other business
entity which, by merger, consolidation, purchase of the assets, or otherwise,
acquires all or a material part of the assets of the Company.  Any assignment by
the Company of its rights and obligations hereunder to any affiliate of or
successor shall not be considered a termination of employment for purposes of
this Agreement.
 
 

Page 11
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 
 
(d) Modifications or Amendments.  No amendment, change or modification of this
document shall be valid unless in writing and signed by each of the parties
herein.
 
(e) Waiver.  No reliance upon or waiver of one or more provisions of this
Agreement shall constitute a waiver of any other provisions hereof.
 
(f) Severability.  If any provision of this Agreement as applied to either party
or to any circumstances shall be adjudged by a court of competent jurisdiction
to be void or unenforceable, the same shall in no way affect any other provision
of this Agreement or the validity or enforceability of this Agreement.  If any
court construes any of the provisions to be unreasonable because of the duration
of such provision or the geographic or other scope thereof, such court may
reduce the duration or restrict the geographic or other scope of such provision
and enforce such provision as so reduced or restricted.
 
(g) Separate Counterparts.  This document may be executed in one or more
separate counterparts, each of which, when so executed, shall be deemed to be an
original.  Such counterparts shall, together, constitute and shall be one and
the same instrument.
 
(h) Headings.  The captions appearing at the commencement of the sections hereof
are descriptive only and are for convenience of reference.  Should there be any
conflict between any such caption and the section at the head of which it
appears the substantive provisions of such section and not such caption shall
control and govern in the construction of this document.
 
(i) Specific Performance.  It is agreed that the rights granted to the parties
hereunder are of a special and unique kind and character and that, if there is a
breach by either party of any material provision of this document, the other
party would not have any adequate remedy at law.  It is expressly agreed,
therefore, that the rights of the parties may be enforced by an action for
specific performance and other equitable relief.
 
(j) Further Assurances.  Each of the parties shall execute and deliver any and
all additional papers, documents and other assurances, and shall do any and all
acts and things reasonably necessary in connection with the performance of their
obligations hereunder and to carry out their intentions as set forth herein.
 
(k) Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement,
and any and all prior agreements, understandings or representations are hereby
terminated and canceled in their entirety.
 
 

Page 12
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 
 
(l) Neutral Construction.  Neither party may rely on any drafts of this
Agreement in any interpretation of the Agreement.  Each party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, neither party shall attempt to invoke the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party in any interpretation of this Agreement.
 
(m) Attorneys’ Fees.  In the event that either party hereto commences litigation
against the other to enforce such party’s rights hereunder, the prevailing party
shall be entitled to recover all costs, expenses and fees, including reasonable
attorneys’ fees (including in-house counsel), paralegals’ fees, and legal
assistants’ fees through all appeals.


13. 
SUBMISSION TO ARBITRATION.



Except as hereinafter expressly provided, every difference or dispute, of
whatever nature, between the Company and the Executive involving (1)  any breach
of this Agreement or (2) any other difference or dispute arising out of, related
to, under or having any connection with this Agreement, shall be settled and
finally determined by arbitration in Charleston, South Carolina  in accordance
with the then current commercial arbitration rules of the American Arbitration
Association, and judgment upon any award rendered may be entered in any court
having jurisdiction, including but not limited to the courts of the State of
South Carolina, and the determination of such arbitration proceeding shall be
binding and conclusive upon the parties.  Any claim by the Company against the
Executive arising out of, under, or related to, Section 8 of this Agreement,
whether for equitable relief or monetary damages or any combination, is
specifically excluded from arbitration under this Section 13.
 
 

Page 13
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first above written.
 

  REVOLUTIONS MEDICAL CORPORATION          
 
By:
/s/ Rondald L. Wheet       Name: Rondald L. Wheet       Title: Chief Executive
Officer                     EXECUTIVE               /s/ Burt Hodges       Burt
Hodges  

 
 

Page 14
Executive: _____
Company: _____

 
 
 

--------------------------------------------------------------------------------

 